MEMORANDUM **
Joshua Moynier and Stefanie Andrea Golden appeal the sentences imposed after their guilty pleas to conspiracy to steal mail, in violation of 18 U.S.C. § 371. We have jurisdiction under 28 U.S.C. § 1291 and we remand.
A review of the record leads us to conclude that Moynier and Golden’s sentences should be remanded based on the holdings in Blakely v. Washington, •— U.S.-, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004) and United States v. Ameline, 376 F.3d 967 (9th Cir.2004). As was the case in United States v. Castro, 382 F.3d 927 (9th Cir.2004) (per curiam), the portions of Moynier and Golden’s sentences that are clearly unaffected by Blakely and Ameline have expired or will soon expire, so “we deem it appropriate to remand the case[s] to the district court for whatever action it determines to be proper under the circumstances.” See Castro, 382 F.3d at 929.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.